Name: Commission Implementing Decision (EU) 2016/170 of 5 February 2016 authorising methods for grading pig carcasses in Finland (notified under document C(2016) 658)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  Europe;  agri-foodstuffs;  animal product;  means of agricultural production
 Date Published: 2016-02-09

 9.2.2016 EN Official Journal of the European Union L 32/163 COMMISSION IMPLEMENTING DECISION (EU) 2016/170 of 5 February 2016 authorising methods for grading pig carcasses in Finland (notified under document C(2016) 658) (Only the Finnish and Swedish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 20(p) thereof, Whereas: (1) Point 1 of Section B.IV of Annex IV to Regulation (EU) No 1308/2013 provides that, for the classification of pig carcasses, the lean-meat content has to be assessed by means of grading methods authorised by the Commission and only statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcass may be authorised. The authorisation of grading methods should be subject to compliance with a maximum tolerance for statistical error in assessment. That tolerance is defined in Article 23(3) of Commission Regulation (EC) No 1249/2008 (2). (2) By Commission Decision 96/550/EC (3), the use of three methods for grading pig carcasses in Finland was authorised. (3) Finland has requested the Commission to authorise the replacement of the lean meat assessment formula used in the Hennessy Grading Probe 4 (HGP4) method and to authorise one new method AutoFOM III that should replace the currently used Autofom method, for grading pig carcasses on its territory. Finland has presented a detailed description of the dissection trial, indicating the principles on which the new formula are based, the result of its dissection trial and the equations used for assessing the percentage of lean meat in the protocol provided for in Article 23(4) of Regulation (EC) No 1249/2008. Finland has also asked the Commission not to include the Intrascope/Optical probe method in this Decision as that method is not used anymore. (4) Examination of that request has revealed that the conditions for authorising those new formula and grading method are fulfilled. Those formula and grading method should therefore be authorised in Finland. (5) Modifications of the apparatuses or grading methods should not be allowed, unless they are explicitly authorised by Commission Implementing Decision. (6) For reasons of clarity and legal certainty, a new decision should be adopted. Decision 96/550/EC should therefore be repealed. (7) In view of the technical circumstances while introducing new methods and formula, the methods for grading pig carcasses authorised under this Decision should apply from 1 February 2016. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 The use of the following methods is authorised for grading pig carcasses pursuant to point 1 of Section B.IV of Annex IV to Regulation (EU) No 1308/2013 in Finland: (a) the Hennessy Grading Probe 4 (HGP4) apparatus and the assessment methods related thereto, details of which are given in Part I of the Annex; (b) the AutoFOM III apparatus and the assessment methods related thereto, details of which are given in Part II of the Annex. Article 2 Modifications of the authorised apparatus or grading methods shall not be allowed, unless those modifications are explicitly authorised by Commission Decision. Article 3 Decision 96/550/EC is repealed. Article 4 This Decision shall apply from 1 February 2016. Article 5 This Decision is addressed to the Republic of Finland. Done at Brussels, 5 February 2016. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 1249/2008 of 10 December 2008 laying down detailed rules on the implementation of the Community scales for the classification of beef, pig and sheep carcasses and the reporting of prices thereof (OJ L 337, 16.12.2008, p. 3). (3) Commission Decision 96/550/EC of 5 September 1996 authorising methods for grading pig carcasses in Finland (OJ L 236, 18.9.1996, p. 47). ANNEX METHODS FOR GRADING PIG CARCASSES IN FINLAND PART I Hennessy Grading Probe 4 (HGP4) 1. The rules provided for in this Part shall apply when the grading of pig carcasses is carried out by means of the apparatus termed Hennessy Grading Probe 4 (HGP4). 2. The apparatus Hennessy Grading Probe shall be equipped with a probe of 5,95 mm diameter with an abutting blade of 6,3 mm containing a photodiode (Siemens LED of the type LYU 260-EO and photo detector of the type 58 MR) and having an operational distance between 0 and 120 mm. 3. The lean meat content of the carcass shall be calculated according to the following formula: Y = 67,091  0,566 Ã  S1  0,381 Ã  S2 + 0,078 Ã  M where: S1 : the thickness of back fat (including rind) in millimetres measured at 8 cm off the midline of the carcass behind the last rib (between the 14th rib and the 1st lumbar vertebra); S2 : the thickness of back fat (including rind) in millimetres measured at 6 cm off the midline of the carcass between the 3rd and 4th ribs; M : the thickness of muscle in millimetres measured at 6 cm off the midline of the carcass between the 3rd and 4th ribs. 4. The formula shall be valid for carcasses weighing between 50 and 120 kg. PART II AutoFOM III 1. The rules provided for in this Part shall apply when the grading of pig carcasses is carried out by means of the apparatus termed AutoFOM III (fully automatic ultrasonic carcass grading). 2. The apparatus shall be equipped with 16 transducers embedded in a stainless steel array. The measurements used for the models shall be an overall size assessment and properties derived from two selected cross-sections. The two selected cross-sections shall be at the minimum fat in the loin and at the loin to ham intersection. The apparatus shall transmit sound waves through the tissues. The echoes emitted by the bones, muscles and fat shall be converted into an image of the interior. Based on the image a digital image and data analysis shall be performed. 3. The lean meat content of the carcass shall be calculated according to the following formula: Y = 63,2758 + 0,081174 Ã  R2P1  1,11488 Ã  R2P5  0,89933 Ã  R2P10 + 0,057066 Ã  R3P3 + 0,097869 Ã  R3P5 where: R2P1 : the average thickness of the skin. R2P5 : the skin at the selected P2 position in mm. R2P10 : minimum fat of the cross-section in mm. R3P3 : the meat measured at the selected MFT point in mm. R3P5 : the maximum meat measured in mm. 4. The formula shall be valid for carcasses weighing between 50 and 120 kilograms.